Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/29/2019, 03/22/2021, and 08/24/2021 are in compliance and has been considered.  Examiner notes that, given the quantity and length of the references, only a cursory review has been performed until such time as Applicant provides a detailed explanation of relevance or specifically points out only those sections of relevance in the disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 8, the phrases “a further step” and “said further step involves pressing” renders the claim indefinite because it is unclear whether the pressing is the sole step since the word “involves” suggests that another step could be conducted as well.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Kondo Tetsuo, et al. (WO 2007088974 A1) in view of Hiroshi Suenaga, et al.  (JP 2000054300 A). 

Regarding claim 1,  Tetsuo discloses:  A process for providing a coating layer on a surface of a moulded article, said coating layer comprising 1-10 g/m2 microfibrillated cellulose (Para [0001], [0030], and [0033]), comprising the steps of: a) providing a moulded article comprising fibers (Para [0001], [0032], and [0036]); b) applying a coating dispersion on the surface of said moulded article (Para [0030]), wherein said coating dispersion comprises microfibrillated cellulose (Para [0006], [0015], [0062] ); and c) drying said applied coating dispersion to form the coating layer (Para [0030]).
Even though Tetsuo on para [0037] discloses “…a method for imparting water repellency or hydrophilicity or oil resistance to a substrate surface such as a paper product or a paper molded article, the method being characterized by imparting water resistance, hydrophilicity or oil resistance…” and on para [0041] discloses “…agent for imparting slipping property to the coating film.”, nevertheless, Tetsuo does not expressly disclose:  at least one slip aid and at least one hydrocolloid.
In the same field of art, Suenaga is directed to the coating of a molded pulp article with wax for water resistance.  That being said, Suenaga discloses:  at least one slip aid and at least one hydrocolloid (Para [0001] and [0029-0030].  Applicant’s disclosure on page 5, line 30 bridging to page 6 defines slip aid as a lubrication aid or an anti-stick agent or adhesion control agent and Examples of such slip aids include alkyl ketene dimer (AKD), wax such as paraffinic waxes, microcrystalline waxes, polyethylene waxes or bee waxes and so on.  In addition, hydrocolloid are macromolecular hydrophilic substances 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify protecting the surface of a molded product made of food storage paper of Tetsuo by using the concept of coating of a molded pulp article with wax for water resistance as taught by Suenaga to improve the surface of the molded product subjected to a surface strength improving treatment and water repellency.  Similarly, one of ordinary skill in the art, upon reading Suenaga disclosure, would also have been motivated to apply its teaching of utilizing the concept of coating a molded article where a molded article includes fibers coated with a wax to improve water resistance and being environmentally harmless.    

Regarding claim 2, Tetsuo in view of Suenaga discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein the amount of slip aid is 1- 10 kg per ton of dry solids of the coating dispersion (Para [0030] discloses “The coating amount is usually 2 to 30 g/m2 (based on the surface of the molded body) as a dry weight”.  Even though Suenaga does not disclose the exact amount of the slip aid, but it is obvious to one of ordinary skill in art the amount of slip aid is dependent on the size of the molded article and various thickness of coating in accordance to the intended use thereof.).

Regarding claim 3, Tetsuo in view of Suenaga discloses all the limitations of its base claim 1.  Suenaga further discloses: wherein said slip aid is alkyl ketene dimer (Para [0029] discloses, among others, “ketone resin”.  It is well known among the average artisans working in the paper mills that Alkyl ketene dimer (AKD) is widely used and readily available in the paper industry as a sizing agent to build resistance against fluids, which increases the paper’s wet strength and printability. The hydrophobic effect of AKD is predominantly attributed to an esterification reaction with wood hydroxyl groups and 

Regarding claim 4, Tetsuo in view of Suenaga discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein the amount of hydrocolloid is 1-20 kg per ton of dry solids of the coating dispersion (Para [0029] discloses “The coating amount is usually 2 to 50 g/m2 (based on the surface of the molded product) as a dry weight.”  Even though Suenaga does not disclose the exact amount of the hydrocolloid, but it is obvious to one of ordinary skill in art the amount of hydrocolloid is dependent on the size of the molded article and various thickness of coating in accordance to the intended use thereof.).

Regarding claim 5, Tetsuo in view of Suenaga discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein the hydrocolloid is carboxymethyl cellulose, galactoglucomannanz or xyloglucan (Para [0029] discloses, among others, Carboxymethyl cellulose (“CMC”).).

Regarding claim 6, Tetsuo in view of Suenaga discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein the microfibrillated cellulose has a Schopper Riegler number of at least 90 (Para [0004] discloses “…the present invention is directed to "using an aqueous slurry comprising a composition having a Canadian standard freeness (CSF) of 550 ml or more, by removing water from the pores of a mold having a large number of pores to form a slurry in the mold.”  Emphasis added.  Upon conversion, the 550ml of CSF is equal to 22.5 Schopper Riegler (°SR) or more.  Even though Suenaga does not disclose the exact number of Schopper Riegler, but it would have been obvious to one of ordinary skill in art to slightly manipulate the coating composition so as to enhance the number of Schopper Riegler to 90 via routine optimization.).

Regarding claim 7, Tetsuo in view of Suenaga discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein the coating dispersion is applied to the moulded article by spraying (Para [0029] discloses “The application is usually performed by spraying, brush coating, impregnation, or the like.”).

Regarding claim 8, Tetsuo in view of Suenaga discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein said further step involves pressing said moulded article on which said coating dispersion has been applied (Para [0020], [0022], [0025], [0026-0027], [0032], and [0038].).

Regarding claim 9, Tetsuo in view of Suenaga discloses all the limitations of its base claim 1.  Tetsuo further discloses:  A coated moulded article obtainable by the process of any one of claims film according to claim 1 (Para [0001] discloses “The present invention is particularly useful for protecting the surface of a molded product made of food storage paper.” Similarly, para [0032] discloses “The present invention also relates to a paper product or paper molded product in which a part or the whole of its surface is covered with a cellulose nanofiber coating…”.  The entire limitations of claim 1 are noted hereinbefore and will not be repeated again to avoid redundancy.).

Regarding claim 10, Tetsuo in view of Suenaga discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein said further step takes place at the same time as step c) (Para [0022] and para [0027] each of which respectively discloses:  “…a method of covering with a male mold to lightly compress the deposited layer to adjust the surface, and then, while sucking from a suction port, send hot air from a male hot air supply port to dry in the mold.” and “… injecting heated air into 

Regarding claim 11, Tetsuo in view of Suenaga discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein said further step takes place as a separate step from step c) (Para [0032] discloses “Further, when the surface of the molded product has irregularities, the surface can be improved by weakly pressing with a male mold during or after the film bonding.”).

Regarding claim 12, Tetsuo in view of Suenaga discloses all the limitations of its base claim 1.  Suenaga further discloses:  wherein said further step takes place under heating (Para [0036] discloses “A cup-shaped wet molded product was obtained. Subsequently, while sucking the wet molded product in the mold from the female mold side at -300 mmHg, hot air of 150° C. was sent from the male mold to pass through the deposition layer to dry.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MATTHEW M ESLAMI/Examiner, Art Unit 1748
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748